—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Kitzes, J.), dated June 28, 2000, which granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff John E. Smith did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants submitted sufficient evidence to establish, as a matter of law, that the plaintiff John E. Smith did not sustain a serious injury within the meaning of Insurance Law § 5102. Thus, the burden shifted to the plaintiffs to come forward with sufficient evidence to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955; Dennis v Van Bergen-Henegouwen, 281 AD2d 383; Grossman v Wright, 268 AD2d 79). The plaintiffs failed to meet this burden. Thus, the defendants were entitled to summary judgment. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.